 Exhibit 10.1

SECURITIES PURCHASE AGREEMENT
 
             THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
[●], 2016, by and between Meridian Waste Solutions, Inc., a New York corporation
with its headquarters located at 12540 Broadwell Road, Suite 2104, Milton, GA
30004 (“we”, “our”, “us” or the “Company”), and the subscriber identified on the
signature page hereto (the “Subscriber”).
 
               WHEREAS, effective July 19, 2016, the Company is offering up to
Four Million Dollars ($4,000,000) of shares of the Company’s Series C Preferred
Stock, par value $0.001 per share (the “Preferred Stock”), at a price of $100
per share to certain accredited investors for a period of 60 days (the
“Offering”);
 
 WHEREAS, the terms and conditions of the Preferred Stock are as set forth in
the Certificate of Designations, Preferences and Rights attached hereto as
Exhibit A, the substance of which has been filed with the Company’s Certificate
of Incorporation (the “Certificate of Designations”);
 
WHEREAS, pursuant to the Offering, the Subscriber wishes to purchase and acquire
from the Company, and the Company desires to issue and sell to the Subscriber
[●] shares of Preferred Stock (the “Shares”), for the aggregate principal amount
of [$●] (the “Purchase Price”);
 
WHEREAS, the Purchase Price shall be held in escrow by Lucosky Brookman LLP (the
“Escrow Agent”) pursuant to the terms of the Escrow Agreement (the “Escrow
Agreement”) substantially in the form attached hereto as Exhibit B;
 
WHEREAS, it is the intention of the Company to enter into securities exchange
agreements with investors holding shares of the Company’s common stock, par
value $0.025 per share (“Common Stock”) and/or warrants pursuant to
subscriptions under private placement offerings in the aggregate amount of
approximately $2.3 million during the period beginning March 1, 2016 through the
date hereof, pursuant to which such Common Stock will be exchanged on a
dollar-for-dollar basis for shares of Preferred Stock and such warrants will be
cancelled (the “Securities Exchange”); and
 
WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded, inter alia, under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(a)(2) of the 1933 Act.
 
 NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Closings, Purchase and Sale.
 
(a) Closings. Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, a closing of the Offering will take place upon receipt and
acceptance by the Company of subscriptions. Each date on which the Escrow Agent
disburses funds received from one or more Subscribers in accordance with the
provisions of the Escrow Agreement shall be a “Closing Date” with respect to
such released funds and the corresponding purchase and sale of the Series C
Preferred. Such purchases, sales and disbursements are individually referred to
herein as a “Closing” and collectively as the “Closings.” At a Closing, each
Subscriber whose subscription funds are to be disbursed from escrow shall
purchase, and the Company shall sell to each such Subscriber, the Series C
Preferred, as described in Section 2 below.
 

 
 
(b) Upon the terms and subject to the conditions set forth in this Agreement,
upon a Closing, the Company hereby agrees to issue, sell, assign, transfer and
deliver to Subscriber, and Subscriber hereby agrees to purchase and accept
delivery from the Company, the Shares, free of all liens, pledges, mortgages,
security interests, charges, restrictions, adverse claims or other encumbrances
of any kind or nature whatsoever (“Encumbrances”) to be issued to the Subscriber
by no later than three (3) business days from such Closing Date.
 
2. Description of Company’s Business.
 
Meridian Waste Solutions, Inc. (the “Company” or “Meridian” or “Meridian Waste
Solutions” or “we” or “us”) is currently operating under five separate Limited
Liability Companies:
 
● 

Here To Serve Missouri Waste Division, LLC (“HTSMWD”), a Missouri Limited
Liability Company
 
HTSMWD is a non-hazardous solid waste management company providing collection
services for approximately 45,000 commercial, industrial and residential
customers in Missouri. We own one collection operation based out of Bridgeton,
Missouri. Approximately 100% of HTSMWD 2015 revenue was from collection,
utilizing over 60 collection vehicles.
 
● 

Here To Serve Georgia Waste Division, LLC (“HTSGWD”), a Georgia Limited
Liability Company
 
Currently non-operating entity.
 
● 

Meridian Land Company, LLC (“MLC”), a Georgia Limited Liability Company
 
MLC acquired the Eagle Ridge Landfill, and is currently permitted to accept
municipal solid waste.  The Eagle Ridge Landfill is located in Bowling Green,
Missouri.  MLC currently owns 265 acres at Eagle Ridge with 56.7 acres permitted
and constructed to receive waste.
 
In addition to the Eagle Ridge Landfill, the Company operates, through MLC,
hauling operations in Bowling Green, Missouri, servicing commercial, residential
and roll off customers in this market.  The Company will be looking to expand
its footprint in the market through an aggressive sales and marketing strategy,
as well as through additional acquisitions.
 
● 

Here to Serve Technology, LLC (“HTST”), a Georgia Limited Liability Company
 
The Company is formalizing plans to dissolve HTST, in which this LLC will cease
to exist
 

 
 
● 

Christian Disposal, LLC and subsidiary (“CD”), a Missouri Limited Liability
Company
 
Christian Disposal, along with its subsidiary, FWCD, LLC, is a non-hazardous
solid waste management company providing collection and transfer services for
approximately 35,000 commercial, industrial and residential customers in
Missouri. Christian Disposal’s collection operation is based out of Winfield,
Missouri. Along with operations in Winfield, Christian Disposal operates two
transfer stations, in the O’Fallon, Missouri and St. Peters, Missouri and own
one transfer station, in Winfield, Missouri.  Approximately 100% of Christian
Disposal and FWCD’s 2015 revenue was from collection and transfer, utilizing
over 35 collection vehicles.
 

Christian Disposal began non-hazardous waste collection operations in 1978. Our
acquisition of Christian Disposal is a key element of our strategy to create the
vertically integrated infrastructure needed to expand our operations.
 
On January 7, 2015, in an effort to give investors a more concentrated presence
in the waste industry the Company sold the assets of HTST to Mobile Science
Technologies, Inc., a Georgia corporation (MSTI), a related party due to being
owned and managed by some of the shareholders of the Company. On this date HTST
ceased operations and became a dormant Limited Liability Company (“LLC”).
Currently, Meridian is formalizing plans to dissolve HTST, in which this LLC
will cease to exist.
 
In 2014, HTSMWD purchased the assets of a large solid waste disposal company in
the St. Louis, MO market. This acquisition is considered the platform company
for future acquisitions in the solid waste disposal industry.  HTSGWD was
created to facilitate expansion in this industry throughout the Southeast.
 
The Company is primarily in the business of residential and commercial waste
disposal and hauling and has contracts with various cities and
municipalities.  The majority of the Company’s customers are located in the St.
Louis metropolitan and surrounding areas.
 
Acquisition of Christian Disposal, LLC and Eagle Ridge Landfill, LLC
 
On December 22, 2015, Meridian Waste Solutions, Inc. and subsidiaries (the
“Company”) completed its acquisition of Christian Disposal LLC, and subsidiary
(“Christian Purchase Agreement”). Pursuant to the Christian Purchase Agreement,
the Company acquired 100% of the membership interests of Christian Disposal,
which is integrated into the operations of the Company; refer to intangible
assets and acquisition footnote below.
 
Simultaneous with the closing thereof, Christian Disposal LLC, and subsidiary,
entered into a Lease Agreement, in which, the Company leased 4551 Commerce
Avenue, High Ridge, Missouri, for a five-year term at a monthly rent of $6,500.
Additionally, the Company entered into an employment agreement with an executive
employee for a term of five years.
 
Concurrently, the Company completed an asset purchase agreement with WCA Waste
Corporation (the “Eagle Purchase Agreement”). The Company acquired all of the
assets of Eagle Ridge Landfill, LLC (“ERL”), its rights and properties related
to such business of ERL, which includes certain assets and operations of the
Eagle Ridge Hauling Business (“ERH”) and certain debts, which is now operating
under Meridian Land Company, LLC.
 

 
 
Overview
 
Here to Serve – Missouri Waste Division, LLC d/b/a Meridian Waste
 
Meridian Waste is a non-hazardous solid waste management company providing
collection services for approximately 45,000 commercial, industrial and
residential customers in Missouri. We own one collection operation based out of
Bridgeton, Missouri. Approximately 100% of Meridian Waste’s 2015 revenue was
from collection, utilizing over 60 collection vehicles.
 
Meridian Waste began non-hazardous waste collection operations in May 2014 upon
the acquisition of nearly all of the assets from Meridian Waste Service, LLC
that in turn became the core of our operations. From our formation through
today, we have begun to create the infrastructure needed to expand our
operations through acquisitions and market development opportunities.
 
Christian Disposal, LLC; FWCD
 
Christian Disposal, along with its subsidiary, FWCD, LLC, is a non-hazardous
solid waste management company providing collection and transfer services for
approximately 35,000 commercial, industrial and residential customers in
Missouri. Christian Disposal’s collection operation is based out of Winfield,
Missouri. Along with operations in Winfield, Christian Disposal operates two
transfer stations, in the O’Fallon, Missouri and St. Peters, Missouri and own
one transfer station, in Winfield, Missouri.  Approximately 100% of Christian
Disposal and FWCD’s 2015 revenue was from collection and transfer, utilizing
over 35 collection vehicles.
 
Christian Disposal began non-hazardous waste collection operations in 1978. Our
acquisition of Christian Disposal is a key element of our strategy to create the
vertically integrated infrastructure needed to expand our operations.
 
Meridian Land Company, LLC (Assets of Eagle Ridge Landfill & Hauling)
 
The Eagle Ridge Landfill (the “Eagle Ridge Landfill”), acquired by Meridian
Land, is currently permitted to accept municipal solid waste.  The Eagle Ridge
Landfill is located in Bowling Green, Missouri.  Meridian Land Company currently
owns 265 acres at Eagle Ridge with 56.7 acres permitted and constructed to
receive waste.
 
In addition to the Eagle Ridge Landfill, the Company operates, through Meridian
Land Company, hauling operations in Bowling Green, Missouri, servicing
commercial, residential and roll off customers in this market.  The Company will
be looking to expand its footprint in the market through an aggressive sales and
marketing strategy, as well as through additional acquisitions.
 
Waste Industry Overview
 
The non-hazardous solid waste industry can be divided into the following three
categories: collection, transfer and disposal services.  In our management’s
experience, companies engaging in collection and/or transfer operations of solid
waste typically have lower margins than those performing disposal service
operations.  By vertically integrating collection, transfer and disposal
operations, operators seek to capture significant waste volumes and improve
operating margins.
 

 
 
During the past four decades, our industry has experienced periods of
substantial consolidation activity; however, we believe significant
fragmentation remains.  We believe that there are two primary factors that lead
to consolidation:
 
●  
Stringent industry regulations have caused operating and capital costs to rise,
with many local industry participants finding these costs difficult to bear and
deciding to either close their operations or sell them to larger operators; and

 
●  
Larger operators are increasingly pursuing economies of scale by vertically
integrating their operations or by utilizing their facility, asset and
management infrastructure over larger volumes and, accordingly, larger solid
waste collection and disposal companies have become more cost-effective and
competitive by controlling a larger waste stream and by gaining access to
significant financial resources to make acquisitions.

 
Competition
 
The solid waste collection and disposal industry is highly competitive and
fragmented and requires substantial labor and capital resources.  The industry
presently includes large, publicly-held, national waste companies such as
Republic Services, Inc. and Waste Management, Inc., as well as numerous other
public and privately-held waste companies.  Our existing market and certain of
the markets in which we will likely compete are served by one or more of these
companies, as well as by numerous privately-held regional and local solid waste
companies of varying sizes and resources, some of which have accumulated
substantial goodwill in their markets.  We also compete with operators of
alternative disposal facilities and with counties, municipalities and solid
waste districts that maintain their own waste collection and disposal
operations.  Public sector operations may have financial advantages over us
because of potential access to user fees and similar charges, tax revenues and
tax-exempt financing.
 
We compete for collection based primarily on geographic location and the price
and quality of our services.  From time to time, our competitors may reduce the
price of their services in an effort to expand their market share or service
areas or to win competitively bid municipal contracts.  These practices may
cause us to reduce the price of our services or, if we elect not to do so, to
lose business.
 
Our management has observed significant consolidation in the solid waste
collection and disposal industry, and, as a result of this perceived
consolidation, we encounter competition in our efforts to acquire landfills,
transfer stations and collection operations.  Competition exists not only for
collection, transfer and disposal volume but also for acquisition
candidates.  We generally compete for acquisition candidates with large,
publicly-held waste management companies, private equity backed firms as well as
numerous privately-held regional and local solid waste companies of varying
sizes and resources.  Competition in the disposal industry may also be affected
by the increasing national emphasis on recycling and other waste reduction
programs, which may reduce the volume of waste deposited in
landfills.  Accordingly, it may become uneconomical for us to make further
acquisitions or we may be unable to locate or acquire suitable acquisition
candidates at price levels and on terms and conditions that we consider
appropriate, particularly in markets we do not already serve.
 

 
 
Sales and Marketing
 
We focus our marketing efforts on increasing and extending business with
existing customers, as well as increasing our new customer base.  Our sales and
marketing strategy is to provide prompt, high quality, comprehensive solid waste
collection to our customers at competitive prices.  We target potential
customers of all sizes, from small quantity generators to large companies and
municipalities.  Because the waste collection and disposal business is a highly
localized business, most of our marketing activity is local in nature.  
 
Government Contracts
 
We are party to contracts with municipalities and other associations and
agencies.  Many of these contracts are or will be subject to competitive
bidding.  We may not be the successful bidder, or we may have to substantially
lower prices in order to be the successful bidder.  In addition, some of our
customers may have the right to terminate their contracts with us before the end
of the contract term.
 
Municipalities may annex unincorporated areas within counties where we provide
collection services, and as a result, our customers in annexed areas may be
required to obtain service from competitors who have been franchised or
contracted by the annexing municipalities to provide those services.  Some of
the local jurisdictions in which we currently operate grant exclusive franchises
to collection and disposal companies, others may do so in the future, and we may
enter markets where franchises are granted by certain municipalities, thereby
reducing the potential market opportunity for us.
 
Regulation
 
Our business is subject to extensive and evolving federal, state and local
environmental, health, safety and transportation laws and regulations.  These
laws and regulations are administered by the U.S. Environmental Protection
Agency, or EPA, and various other federal, state and local environmental,
zoning, air, water, transportation, land use, health and safety agencies.  Many
of these agencies regularly inspect our operations to monitor compliance with
these laws and regulations.  Governmental agencies have the authority to enforce
compliance with these laws and regulations and to obtain injunctions or impose
civil or criminal penalties in cases of violations.  We believe that regulation
of the waste industry will continue to evolve, and we will adapt to future legal
and regulatory requirements to ensure compliance.
 
Our operations are subject to extensive regulation, principally under the
federal statutes described below.
 
The Resource Conservation and Recovery Act of 1976, as amended, or RCRA.  RCRA
regulates the handling, transportation and disposal of hazardous and
non-hazardous wastes and delegates authority to states to develop programs to
ensure the safe disposal of solid wastes.  On October 9, 1991, the EPA
promulgated Solid Waste Disposal Facility Criteria for non-hazardous solid waste
landfills under Subtitle D of RCRA.  Subtitle D includes location standards,
facility design and operating criteria, closure and post-closure requirements,
financial assurance standards and groundwater monitoring, as well as corrective
action standards, many of which had not commonly been in place or enforced at
landfills.  Subtitle D applies to all solid waste landfill cells that received
waste after October 9, 1991, and, with limited exceptions, required all
landfills to meet these requirements by October 9, 1993. All states in which we
operate have EPA-approved programs which implemented at least the minimum
requirements of Subtitle D and in some states even more stringent requirements.
 

 
 
The Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, or CERCLA.  CERCLA, which is also known as Superfund,
addresses problems created by the release or threatened release of hazardous
substances (as defined in CERCLA) into the environment.  CERCLA’s primary
mechanism for achieving remediation of such problems is to impose strict joint
and several liability for cleanup of disposal sites on current owners and
operators of the site, former site owners and operators at the time of disposal
and parties who arranged for disposal at the facility (i.e., generators of the
waste and transporters who select the disposal site).  The costs of a CERCLA
cleanup can be substantial.  Liability under CERCLA is not dependent on the
existence or intentional disposal of “hazardous wastes” (as defined under RCRA),
but can also be based upon the release or threatened release, even as a result
of lawful, unintentional and non-negligent action, of any one of the more than
700 “hazardous substances” listed by the EPA, even in minute amounts.
 
The Federal Water Pollution Control Act of 1972, as amended, or the Clean Water
Act.  This act establishes rules regulating the discharge of pollutants into
streams and other waters of the United States (as defined in the Clean Water
Act) from a variety of sources, including solid waste disposal sites.  If runoff
from our transfer stations may be discharged into surface waters, the Clean
Water Act requires us to apply for and obtain discharge permits, conduct
sampling and monitoring and, under certain circumstances, reduce the quantity of
pollutants in those discharges.  In 1990, the EPA issued additional rules under
the Clean Water Act, which establish standards for management of storm water
runoff from landfills and which require landfills that receive, or in the past
received, industrial waste to obtain storm water discharge permits.  In
addition, if a landfill or transfer station discharges wastewater through a
sewage system to a publicly-owned treatment works, the facility must comply with
discharge limits imposed by the treatment works.  Also, if development of a
landfill may alter or affect “wetlands,” the owner may have to obtain a permit
and undertake certain mitigation measures before development may begin.  This
requirement is likely to affect the construction or expansion of many solid
waste disposal sites.
 
 The Clean Air Act of 1970, as amended, or the Clean Air Act.  The Clean Air Act
provides for increased federal, state and local regulation of the emission of
air pollutants.  The EPA has applied the Clean Air Act to solid waste landfills
and vehicles with heavy duty engines, such as waste collection
vehicles.  Additionally, in March 1996, the EPA adopted New Source Performance
Standards and Emission Guidelines (the “Emission Guidelines”) for municipal
solid waste landfills to control emissions of landfill gases.  These regulations
impose limits on air emissions from solid waste landfills.  The Emission
Guidelines impose two sets of emissions standards, one of which is applicable to
all solid waste landfills for which construction, reconstruction or modification
was commenced before May 30, 1991.  The other applies to all municipal solid
waste landfills for which construction, reconstruction or modification was
commenced on or after May 30, 1991.  These guidelines, combined with the new
permitting programs established under the Clean Air Act, could subject solid
waste landfills to significant permitting requirements and, in some instances,
require installation of gas recovery systems to reduce emissions to allowable
limits.  The EPA also regulates the emission of hazardous air pollutants from
municipal landfills and has promulgated regulations that require measures to
monitor and reduce such emissions.
 

 
 
Climate Change.  A variety of regulatory developments, proposals or requirements
have been introduced that are focused on restricting the emission of carbon
dioxide, methane and other gases known as greenhouse gases.  Congress has
considered legislation directed at reducing greenhouse gas emissions.  There has
been support in various regions of the country for legislation that requires
reductions in greenhouse gas emissions, and some states have already adopted
legislation addressing greenhouse gas emissions from various sources.  In 2007,
the U.S. Supreme Court held in Massachusetts, et al. v. EPA that greenhouse
gases are an “air pollutant” under the federal Clean Air Act and, thus, subject
to future regulation.  In a move toward regulating greenhouse gases, on December
15, 2009, the EPA published its findings that emission of carbon dioxide,
methane and other greenhouse gases present an endangerment to human health and
the environment because greenhouse gases are, according to EPA, contributing to
climate change.  On October 30, 2009, the EPA published the greenhouse gas
reporting final rule, effective December 29, 2009, which establishes a new
comprehensive scheme requiring certain specified industries as well as operators
of stationary sources emitting more than established annual thresholds of carbon
dioxide-equivalent greenhouse gases to inventory and report their greenhouse gas
emissions annually.  Municipal solid waste landfills are subject to the rule. 
In 2009, the EPA also proposed regulations that would require a reduction in
emissions of greenhouse gases from motor vehicles.  According to the EPA, the
final motor vehicle greenhouse gas standards will trigger construction and
operating permit requirements for stationary sources that exceed
potential-to-emit (PTE) thresholds for regulated pollutants.  As a result, the
EPA has proposed to tailor these programs such that only large stationary
sources, such as electric generating units, cement production facilities, and
petroleum refineries will be required to have air permits that authorize
greenhouse gas emissions.
 
The Occupational Safety and Health Act of 1970, as amended, or OSHA.  OSHA
establishes certain employer responsibilities, including maintenance of a
workplace free of recognized hazards likely to cause death or serious injury,
compliance with standards promulgated by the Occupational Safety and Health
Administration and various record keeping, disclosure and procedural
requirements.  Various standards, including standards for notices of hazards,
safety in excavation and demolition work and the handling of asbestos, may apply
to our operations.
  
Flow Control/Interstate Waste Restrictions.  Certain permits and approvals, as
well as certain state and local regulations, may limit a landfill or transfer
station to accepting waste that originates from specified geographic areas,
restrict the importation of out-of-state waste or wastes originating outside the
local jurisdiction or otherwise discriminate against non-local waste.  From time
to time, federal legislation is proposed that would allow some local flow
control restrictions.  Although no such federal legislation has been enacted to
date, if such federal legislation should be enacted in the future, states in
which we use landfills could limit or prohibit the importation of out-of-state
waste or direct that wastes be handled at specified facilities. These
restrictions could also result in higher disposal costs for our collection
operations.  If we were unable to pass such higher costs through to our
customers, our business, financial condition and operating results could be
adversely affected.
 
State and Local Regulation.  Each state in which we now operate or may operate
in the future has laws and regulations governing the generation, storage,
treatment, handling, transportation and disposal of solid waste, occupational
safety and health, water and air pollution and, in most cases, the siting,
design, operation, maintenance, closure and post-closure maintenance of
landfills and transfer stations.  State and local permits and approval for these
operations may be required and may be subject to periodic renewal, modification
or revocation by the issuing agencies.  In addition, many states have adopted
statutes comparable to, and in some cases more stringent than, CERCLA.  These
statutes impose requirements for investigation and cleanup of contaminated sites
and liability for costs and damages associated with such sites, and some provide
for the imposition of liens on property owned by responsible
parties.  Furthermore, many municipalities also have ordinances, local laws and
regulations affecting our operations.  These include zoning and health measures
that limit solid waste management activities to specified sites or activities,
flow control provisions that direct or restrict the delivery of solid wastes to
specific facilities, laws that grant the right to establish franchises for
collection services and then put such franchises out for bid and bans or other
restrictions on the movement of solid wastes into a municipality.
 

 
 
Certain state and local jurisdictions may also seek to enforce flow control
restrictions through local legislation or contractually.  In certain cases, we
may elect not to challenge such restrictions.  These restrictions could reduce
the volume of waste going to landfills in certain areas, which may adversely
affect our ability to operate our landfills at their full capacity and/or reduce
the prices that we can charge for landfill disposal services.  These
restrictions may also result in higher disposal costs for our collection
operations.  If we were unable to pass such higher costs through to our
customers, our business, financial condition and operating results could be
adversely affected.
 
Permits or other land use approvals with respect to a landfill, as well as state
or local laws and regulations, may specify the quantity of waste that may be
accepted at the landfill during a given time period and/or specify the types of
waste that may be accepted at the landfill.  Once an operating permit for a
landfill is obtained, it must generally be renewed periodically.
 
There has been an increasing trend at the state and local level to mandate and
encourage waste reduction and recycling and to prohibit or restrict the disposal
in landfills of certain types of solid wastes, such as yard wastes, beverage
containers, unshredded tires, lead-acid batteries, paper, cardboard and
household appliances. 
 
Many states and local jurisdictions have enacted “bad boy” laws that allow the
agencies that have jurisdiction over waste services contracts or permits to deny
or revoke these contracts or permits based on the applicant’s or permit holder’s
compliance history.  Some states and local jurisdictions go further and consider
the compliance history of the parent, subsidiaries or affiliated companies, in
addition to that of the applicant or permit holder. These laws authorize the
agencies to make determinations of an applicant’s or permit holder’s fitness to
be awarded a contract to operate and to deny or revoke a contract or permit
because of unfitness unless there is a showing that the applicant or permit
holder has been rehabilitated through the adoption of various operating policies
and procedures put in place to assure future compliance with applicable laws and
regulations. 
 
Some state and local authorities enforce certain federal laws in addition to
state and local laws and regulations. For example, in some states, RCRA, OSHA,
parts of the Clean Air Act and parts of the Clean Water Act are enforced by
local or state authorities instead of the EPA, and in some states those laws are
enforced jointly by state or local and federal authorities.
 
Public Utility Regulation.  In many states, public authorities regulate the
rates that landfill operators may charge.  
 
Seasonality
 
Based on our industry and our historic trends, we expect our operations to vary
seasonally.  Typically, revenue will be highest in the second and third calendar
quarters and lowest in the first and fourth calendar quarters.  These seasonal
variations result in fluctuations in waste volumes due to weather conditions and
general economic activity.  We also expect that our operating expenses may be
higher during the winter months due to periodic adverse weather conditions that
can slow the collection of waste, resulting in higher labor and operational
costs.  
 

 
 
Employees
 
As of May 17, 2016, we have approximately 180 full-time employees.  None of our
employees are represented by a labor union.   We have not experienced any work
stoppages and we believe that our relations with our employees are good.
 
Here to Serve – Georgia Waste Division, LLC
 
Here to Serve – Georgia Waste Division, LLC was formed to locate and acquire a
waste facility in Georgia which would be owned and operated by the Company. At
this time, we have not located any potential waste facilities for a future
acquisition. We are not aware of the estimated schedule for any potential future
acquisition or estimated amount of capital required to consummate a potential
future acquisition at this time.
 
Here To Serve Technology, LLC
 
HTS Tech was in the business of designing, developing and selling mobile based
apps for smartphones and computers to the general public as well as Enterprise
versions. On January 7, 2015, in an effort to give investors a more concentrated
presence in the waste industry the Company sold the capitalized software assets
of HTS Tech to Mobile Science Technologies, Inc., a Georgia corporation, a
related party due to being owned by some of the shareholders of the Company.
 
Management
 
 (i)           Jeffrey S. Cosman, Chief Executive Officer, Director. Jeffrey S.
Cosman combines over 10 years’ experience in the solid waste industry, which
includes local operations, local and regional accounting and corporate
finance.  Mr. Cosman has served as the Chief Executive Officer and a Director of
the Company since October 31, 2014, and has managed the operations of Here to
Serve - Missouri Waste Division, LLC and Here to Serve - Georgia Waste Division,
LLC since May 2014. In 2012, Mr. Cosman purchased Rosewood Communication Supply,
a warehouse centric telecom parts and supplies distributor. In 2010, Mr. Cosman
shifted his career focus back to the solid waste industry, founding, in 2010,
Legacy Waste Solutions, LLC, a compressed natural gas consulting
business.  Prior to that, in the early 2000’s, Mr. Cosman became involved in
start-up technology in the medical device industry, following his work at
Republic Services from February 1996 until February 1999, where, in his role in
Corporate Finance, Mr. Cosman assisted due diligence of acquisitions, provided
accounting guidance in over 168 transactions totaling $1.6 Billion in annualized
revenue, supported corporate controllers in monthly reporting and assisted in
the preparation of a registration statement for Republic Services. From 1993
through 1996, Mr. Cosman had a career in professional baseball with the New York
Mets’ minor league organization.  In addition, Mr. Cosman has experience in
mobile-based app development, medical device sales leadership and capital
raising. Mr. Cosman holds a B.B.A. in Managerial Finance and Banking and
Finance, and a Bachelors of Accountancy from the University of Mississippi.  The
Board of Directors believes that Mr. Cosman’s “ground up” experience in the
solid waste industry, together with his background in related fields, as well as
finance, will support the Company’s growth plans as it moves forward in
implementing its transition into the waste industry. Mr. Cosman is the majority
shareholder in Here To Serve Holding Corp, an OTC Markets company based in
Milton, Georgia.  Mr. Cosman has approximately 65% of the outstanding shares of
Here To Serve Holding Corp.  The Company does not have an arrangement with Here
To Serve or Mr. Cosman for past, current or future services to be performed
between Here To Serve and Meridian Waste Solutions, Inc. Mr. Cosman may in the
future consult from time to time with Here To Serve on matters that do not
conflict with the operation of the Company. Mr. Cosman spends several hours a
month on Here To Serve. Additionally, Mr. Cosman has a minority equity interest
in Rush The Puck, LLC. The Company does not have an arrangement with Rush The
Puck, LLC or Mr. Cosman for past, current or future services to be performed
between Rush The Puck LLC and Meridian Waste Solutions, Inc. Mr. Cosman spends
approximately one hour per week on Rush The Puck, LLC.
 
 

 
 
 (ii)           Walter H. Hall, Jr., President, Chief Financial Officer,
Director. Walter H. Hall, age 58, brings 25 years of management experience in
the waste industry. Most recently Mr. Hall served as Chief Operating Officer for
Advanced Disposal Services, Inc., from 2001 through 2014, where he had direct
responsibility for profit and loss decisions, development and implementation of
strategic marketplace plans, sales, safety, acquisitions, and coordination of
assets and personnel for a company having operations in multiple states with
annual revenues in excess of $1 billion. Prior to that, Mr. Hall held positions
as President and General Manager with Southland Waste Systems and Southland
Waste Systems of Georgia, respectively, following six years with Brown Ferris
Industries as District Manager and Regional Operations Manager. Mr. Hall has an
undergraduate degree from Mississippi College. The Board of Directors believes
that Mr. Hall’s extensive and directly applicable experience within the waste
industry makes him ideally qualified to help lead the Company towards continued
growth.
 
 (iii)           Jeffrey S. Cosman and Walter H. Hall, Jr. both have employment
contracts detailing their compensation.  For more detailed information with
respect to their compensation and employment contracts please refer to the
Company’s Current Report on Form 8-K filed with the SEC on March 17, 2016 and
the Company’s Annual Report on Form 10-K filed with the SEC on April 14, 2016.
 
3.           Subscriber Representations and Warranties.  Subscriber hereby
represents, warrants and agrees with the Company that:
 
(a)           Standing of Subscriber.  If Subscriber is an entity, such
Subscriber is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation.  If Subscriber is a natural person,
such Subscriber is not a minor and has the legal capacity to enter into this
Agreement;
 
(b)           Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the
Shares.  The execution, delivery and performance of this Agreement by Subscriber
and, if Subscriber is an entity, the consummation by Subscriber of the
transactions contemplated hereby have been duly authorized by all necessary
company action, and no further consent or authorization of Subscriber, its board
of directors or similar governing body, or stockholders is required, as
applicable.  This Agreement has been duly authorized, executed and delivered by
Subscriber and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of Subscriber, enforceable against Subscriber in
accordance with the terms thereof;
 
(c)           Independent Advice.  Subscriber has been urged, and has been given
the opportunity, to seek independent advice from professional advisors relating
to the suitability of an investment in the Company in view of subscriber’s
overall financial needs and with respect to the legal and tax consequences of
such investment.  The Subscriber acknowledges that there may be certain adverse
tax consequences to me in connection with the purchase of the Shares.
 

 
 
(d)           No Conflicts.  If Subscriber is an entity, the execution, delivery
and performance of this Agreement and the consummation by Subscriber of the
transactions contemplated hereby do not and will not result in a violation of
Subscriber’s charter documents, bylaws or other organizational documents, as
applicable;
 
(e)           Information on Subscriber.  Such Subscriber is an “accredited
investor,” as such term is defined in Rule 501(a) of Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States companies in private placements in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable Subscriber to utilize the information
made available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss
thereof.  Subscriber is not required to be registered as a broker-dealer under
Section 15 of the Securities Exchange Act of 1934, as amended.  Subscriber
understands that the Company is relying on Subscriber’s representations and
agreements for the purpose of determining whether this transaction meets the
requirements of the exemptions afforded by the 1933 Act and certain state
securities laws;
 
(f)           Purchase of Shares.  Subscriber will purchase the Shares for its
own account for investment and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof in violation of the
1933 Act or any applicable state securities law, and has no direct or indirect
arrangement or understandings with any other person or entity to distribute or
regarding the distribution of such Shares;
 
(g)           Transfer or Re-sale.  The Subscriber understands that the sale or
re-sale of the Shares has not been and is not being registered under the 1933
Act or any applicable state securities laws, and the Shares may not be
transferred unless the Shares are sold pursuant to an effective registration
statement under the 1933 Act, the Subscriber shall have delivered to the Company
an opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the Shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration, which opinion shall be accepted by the Company, the Shares
are sold or transferred to an “affiliate” (as defined in Rule 144 promulgated
under the 1933 Act (or a successor rule) (“Rule 144”)) of the Subscriber who
agrees to sell or otherwise transfer the Shares only in accordance with
this Section 3(g) and who is an Accredited Investor,  the Shares are sold
pursuant to Rule 144, or    the Shares are sold pursuant to Regulation S under
the 1933 Act (or a successor rule), and the Subscriber shall have delivered to
the Company  an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions, which opinion shall
be accepted by the Company; (ii) any sale of such Shares made in reliance on
Rule 144 may be made only in accordance with the terms of said Rule and further,
if said Rule is not applicable, any re-sale of such Shares under circumstances
in which the seller (or the person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case).  Notwithstanding the foregoing or anything
else contained herein to the contrary, the Shares may be pledged as collateral
in connection with a bona fide margin account or other lending arrangement.  
 

 
 
(h)           Legend.  The Shares shall bear the following or similar legend:
 
“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE TO THE COMPANY), IN AN
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”
 
(i)           No Governmental Endorsement. Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Shares or the
suitability of the investment in the Shares, nor have such authorities passed
upon or endorsed the merits of the offering of the Shares;
 
(j)           Receipt of Information.  Subscriber believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Shares.  Subscriber further represents that through its
representatives it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Shares and the business, properties and financial condition of the Company and
to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access; and
 
(k)           Highly Speculative Investment. Subscriber acknowledges and agrees
that a purchase of the Shares is highly speculative and involves significant
risks and that the Shares should not be purchased if Subscriber cannot afford
the loss of Subscriber’s entire investment. The business objectives of the
Company are speculative, and it is possible that the Company may be unable to
achieve them. Subscriber understands that Subscriber may be unable to realize a
substantial return on the purchase of the offered Shares, or any return
whatsoever, and may lose Subscriber’s entire investment. Subscriber fully
understands the nature of the risks involved in purchasing the Shares and it is
qualified by its knowledge and experience to evaluate investments of this
type.  Subscriber has carefully considered the potential risks relating to the
Company and purchase of its securities and has independently evaluated the risks
of purchasing the Shares.
 
(l)           Subscriber believes that the investment in the Shares is suitable
for it based upon its investment objectives and financial needs, and it has
adequate means for providing for its current financial needs and contingencies
and has no need for liquidity with respect to its investment in the Company.
 
(m)           Subscriber has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and have obtained, in its judgment, sufficient
information from the Company to evaluate the merits and risks of an investment
in the Company.  Subscriber has not utilized any person as its purchaser
representative as defined in Regulation D under the 1933 Act in connection with
evaluating such merits and risks.
 

 
 
(n)           Subscriber has relied solely upon its own investigation in making
a decision to invest in the Company.
 
(o)           Subscriber has received no representation or warranty from the
Company or any of its officers, directors, employees, or agents in respect of
its investment in the Company and in making its investment in the Shares,
Subscriber has not relied upon any information (written or otherwise) from them
relating to this offering other than as set forth herein.
 
(p)           Subscriber is not participating in the offer as a result of or
subsequent to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.
 
(q)           Subscriber hereby acknowledges and is aware that Subscriber is not
entitled to cancel, terminate, or revoke this subscription, and any agreements
made in connection herewith survives any death or disability of a natural person
Subscriber.
 
(r)           Subscriber understands that the price for the Shares has been
arbitrarily determined.  The price for the Shares bears no necessary
relationship to the assets, earnings or book value of the Company, or any other
objective standard of value.
 
(s)            No Market Manipulation.  Subscriber and Subscriber’s affiliates
have not taken, and will not take, directly or indirectly, any action designed
to, or that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock, to facilitate the sale or resale
of the Shares or affect the price at which the Shares may be issued or resold.
 
(t)           Reliance on Exemptions.  The Subscriber understands that the
Shares are being offered and sold or assigned to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and Subscriber’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Subscriber set forth herein in
order to determine the availability of such exemptions and the eligibility of
Subscriber to acquire the Shares.
(u)           The Subscriber has read the Company’s most recent Annual Report on
Form 10-K filed with the SEC on April 14, 2016, as well as the Company’s
subsequent filings with the SEC of Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K, available at www.sec.gov.
 
(v)           The following items discuss certain risks of the Company (the
terms “we”, “us”, and “our” referring to the Company), and Subscriber
understands that these risks do not represent all the risks associated with an
investment in the Company:
 
 (i)           WE ARE SUBJECT TO ENVIRONMENTAL AND SAFETY LAWS, WHICH RESTRICT
OUR OPERATIONS AND INCREASE OUR COSTS.
 

 
 
We are subject to extensive federal, state and local laws and regulations
relating to environmental protection and occupational safety and health.  These
include, among other things, laws and regulations governing the use, treatment,
storage and disposal of wastes and materials, air quality, water quality and the
remediation of contamination associated with the release of hazardous
substances.  Our compliance with existing regulatory requirements is costly, and
continued changes in these regulations could increase our compliance costs.
Government laws and regulations often require us to enhance or replace our
equipment. We are required to obtain and maintain permits that are subject to
strict regulatory requirements and are difficult and costly to obtain and
maintain.  We may be unable to implement price increases sufficient to offset
the cost of complying with these laws and regulations.  In addition, regulatory
changes could accelerate or increase expenditures for closure and post-closure
monitoring at solid waste facilities and obligate us to spend sums over the
amounts that we have accrued. In order to develop, expand or operate a landfill
or other waste management facility, we must have various facility permits and
other governmental approvals, including those relating to zoning, environmental
protection and land use. The permits and approvals are often difficult, time
consuming and costly to obtain and could contain conditions that limit our
operations.
 
 (ii)           WE MAY BECOME SUBJECT TO ENVIRONMENTAL CLEAN-UP COSTS OR
LITIGATION THAT COULD CURTAIL OUR BUSINESS OPERATIONS AND MATERIALLY DECREASE
OUR EARNINGS.
 
The Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, or CERCLA, and analogous state laws provide for the
remediation of contaminated facilities and impose strict joint and several
liability for remediation costs on current and former owners or operators of a
facility at which there has been a release or a threatened release of a
hazardous substance.  This liability is also imposed on persons who arrange for
the disposal of and who transport such substances to the facility.  Hundreds of
substances are defined as hazardous under CERCLA and their presence, even in
small amounts, can result in substantial liability.  The expense of conducting a
cleanup can be significant.  Notwithstanding our efforts to comply with
applicable regulations and to avoid transporting and receiving hazardous
substances, we may have liability because these substances may be present in
waste collected by us.  The actual costs for these liabilities could be
significantly greater than the amounts that we might be required to accrue on
our financial statements from time to time.
 
In addition to the costs of complying with environmental regulations, we may
incur costs to defend against litigation brought by government agencies and
private parties.  As a result, we may be required to pay fines or our permits
and licenses may be modified or revoked.  We may in the future be a defendant in
lawsuits brought by governmental agencies and private parties who assert claims
alleging environmental damage, personal injury, property damage and/or
violations of permits and licenses by us.  A significant judgment against us,
the loss of a significant permit or license or the imposition of a significant
fine could curtail our business operations and may decrease our earnings.
 
(iii)           OUR BUSINESS IS CAPITAL INTENSIVE, REQUIRING ONGOING CASH
OUTLAYS THAT MAY STRAIN OR CONSUME OUR AVAILABLE CAPITAL AND FORCE US TO SELL
ASSETS, INCUR DEBT, OR SELL EQUITY ON UNFAVORABLE TERMS.
 
Our ability to remain competitive, grow and maintain operations largely depends
on our cash flow from operations and access to capital.  Maintaining our
existing operations and expanding them through internal growth or acquisitions
requires large capital expenditures.  As we undertake more acquisitions and
further expand our operations, the amount we expend on capital will increase.
These increases in expenditures may result in lower levels of working capital or
require us to finance working capital deficits.  We intend to continue to fund
our cash needs through cash flow from operations, equity and debt financings and
borrowings under our credit facility, if necessary.  However, we may require
additional equity or debt financing to fund our growth.
 

 
 
We do not have complete control over our future performance because it is
subject to general economic, political, financial, competitive, legislative,
regulatory and other factors.  It is possible that our business may not generate
sufficient cash flow from operations, and we may not otherwise have the capital
resources, to allow us to make necessary capital expenditures.  If this occurs,
we may have to sell assets, restructure our debt or obtain additional equity
capital, which could be dilutive to our stockholders.  We may not be able to
take any of the foregoing actions, and we may not be able to do so on terms
favorable to us or our stockholders.
 
(iv)           THE COMPANY’S FAILURE TO COMPLY WITH THE OBLIGATIONS SET FORTH IN
THE AGREEMENTS ENTERED INTO WITH GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. MAY
RESULT IN THE FORECLOSURE OF THE COMPANY’S OR ITS SUBSIDIARIES’ PLEDGED ASSETS
AND OTHER ADVERSE CONSEQUENCES.
 
Effective December 22, 2015, the Company closed a Credit and Guaranty Agreement
(the “Credit Agreement”) by and among the Company, Brooklyn Cheesecake & Dessert
Acquisition Corp., Here to Serve - Missouri Waste Division, LLC, Here to Serve -
Georgia Waste Division, LLC, Meridian Land Company, LLC, Christian Disposal,
LLC, and FWCD, LLC, and certain subsidiaries of the Company, as Guarantors, the
Lenders party thereto from time to time and Goldman Sachs Specialty Lending
Group, L.P., as Administrative Agent, Collateral Agent, and Lead Arranger.
 
Pursuant to the Credit Agreement, Lenders have agreed to extend certain credit
facilities to the Companies, in an aggregate amount not to exceed $55,000,000,
consisting of $40,000,000 aggregate principal amount of Tranche A Term Loans
(the “Tranche A Term Loans”), $10,000,000 aggregate principal amount of
Multi-Draw Term Loans (the “MDTL Term Loans”), and up to $5,000,000 aggregate
principal amount of Revolving Commitments (the “Revolving Commitments” and,
together with the Tranche A Term Loans and the MDTL Term Loans, the “Loans”).
The proceeds of the Loans are to be used as follows: (i) the proceeds of the
Tranche A Term Loans shall be applied by Companies to (a) partially fund the
acquisitions of Christian Disposal, FWCD and certain assets of Eagle Ridge
Landfill, LLC, (b) refinance existing indebtedness of the Companies, (c)
pre-fund certain capital expenditures, (d) pay fees and expenses in connection
with the transactions contemplated by the Credit Agreement and (e) for working
capital and other general corporate purposes; (ii) the proceeds of the Revolving
Commitments will be used for working capital and general corporate purposes and
(iii) the proceeds of the MDTL Term Loans will be used for acquisitions
permitted under the Credit Agreement. The Loans are evidenced, respectively, by
that certain Tranche A Term Loan Note, MDTL Note and Revolving Loan Note, all
issued on December 22, 2015 (collectively, the “Notes”). Under the Notes and
Credit Agreement, prepayments are subject to certain prepayment premiums, and
payment obligations are subject to acceleration upon the occurrence of events of
default under the Credit Agreement.
 
The Loans and other obligations under the Credit Agreement are secured by a
first position security interest in substantially all of the Company’s and the
Companies’ assets in favor of the Collateral Agent, in accordance with that
certain Pledge and Security Agreement dated as of December 22, 2015 (the “Pledge
and Security Agreement”).
 

 
 
In connection with the Credit Agreement, on December 22, 2015, the Company
issued that certain Purchase Warrant for Common Shares to Goldman, Sachs & Co.
(the “Warrant”) for the purchase of shares of the Company’s common stock
equivalent to a 6.5% Percentage Interest (as such term is defined in the
Warrant) at a purchase price equal to $449,553, exercisable on or before
December 22, 2023. The Warrant grants the holder certain other rights, including
registration rights, preemptive rights for certain capital raises, board
observation rights and indemnification. 
 
The Company’s failure to comply with the obligations set forth in the Credit
Agreement and related documents or the occurrence of certain other specified
events could result in an event of default that, if not cured or waived, could
result in the acceleration of all or a substantial portion of our debt,
potential foreclosure on our assets and other adverse consequences. Events of
Default under the Credit Agreement include, without limitation, the Company’s:
failure to make payments when due, defaults under other agreements, breach of
certain covenants or representations, bankruptcy, change of control and
termination of a material contract.
 
(iv)           THE COMPANY’S FAILURE TO MAINTAIN CERTAIN LEVERAGE RATIOS SET
FORTH IN THE CREDIT AGREEMENT HAS HISTORICALLY RESULTED IN, AND MAY CONTINUE TO
RESULT IN, THE COMPANY BEING UNABLE TO DRAW DOWN ADDITONAL FUNDS PURSUANT TO THE
CREDIT AGREEMENT, AND AS A RESULT, WE MAY NEED TO SEEK OTHER SOURCES OF CAPITAL,
WHICH COULD BE ON LESS FAVORABLE TERMS .
 
Due to certain unanticipated delays in integration of landfill operations,
including due to flooding in St. Louis area in December 2015, the Company has
historically not been able to, and may continue not to be able to, maintain the
leverage ratios set forth in the Credit Agreement. As a result, the Company will
not be able to draw down additional funds pursuant to the Credit Agreement until
such time as such leverage ratios comply with the requirements of the Credit
Agreement. If the Company is unable to draw down additional funds pursuant to
the Credit Agreement, it may be required to seek other sources of capital, and
such capital may only be available on terms that are substantially less
favorable than the terms of the Credit Agreement.
 
(v)           WE DEPEND ON A LIMITED NUMBER OF CUSTOMERS FOR OUR REVENUE.
 
At this time, the Company has two municipal contracts that account for 26% and
18% of our long term contracted revenues for the fiscal year ended December 31,
2015. Because we depend on these customers for a majority of our revenue, a loss
of one of these customers could materially adversely affect our business and
financial condition. If these principal customers cease using our services, our
business could be materially adversely affected.
 
(vi)           GOVERNMENTAL AUTHORITIES MAY ENACT CLIMATE CHANGE REGULATIONS
THAT COULD INCREASE OUR COSTS TO OPERATE.
 
 Environmental advocacy groups and regulatory agencies in the United States have
been focusing considerable attention on the emissions of greenhouse gases and
their potential role in climate change.  Congress has considered recent proposed
legislation directed at reducing greenhouse gas emissions and President Obama
has indicated his support of legislation aimed at reducing greenhouse
gases.  The EPA has proposed rules to regulate greenhouse gases, regional
initiatives have formed to control greenhouse gases and certain of the states in
which we operate are contemplating air pollution control regulations that are
more stringent than existing and proposed federal regulations, in particular the
regulation of emissions of greenhouse gases.  The adoption of laws and
regulations to implement controls of greenhouse gases, including the imposition
of fees or taxes, could adversely affect our collection operations.  Changing
environmental regulations could require us to take any number of actions,
including the purchase of emission allowances or installation of additional
pollution control technology, and could make some operations less profitable,
which could adversely affect our results of operations.
 

 
 
(vii)           OUR OPERATIONS ARE SUBJECT TO ENVIRONMENTAL, HEALTH AND SAFETY
LAWS AND REGULATIONS, AS WELL AS CONTRACTUAL OBLIGATIONS THAT MAY RESULT IN
SIGNIFICANT LIABILITIES.
 
We risk incurring significant environmental liabilities in connection with our
use, treatment, storage, transfer and disposal of waste materials. Under
applicable environmental laws and regulations, we could be liable if our
operations are found to cause environmental damage to our properties or to the
property of other landowners, particularly as a result of the contamination of
air, drinking water or soil. Under current law, we could also be held liable for
damage caused by conditions that existed before we acquired the assets or
operations involved. This risk is of particular concern as we execute our growth
strategy, partially though acquisitions, because we may be unsuccessful in
identifying and assessing potential liabilities during our due diligence
investigations. Further, the counterparties in such transactions may be unable
to perform their indemnification obligations owed to us. Additionally, we could
be liable if we arrange for the transportation, disposal or treatment of
hazardous substances that cause environmental contamination, or if a predecessor
owner made such arrangements and, under applicable law, we are treated as a
successor to the prior owner. Any substantial liability for environmental damage
could have a material adverse effect on our financial condition, results of
operations and cash flows.
 
(viii)           OUR BUSINESS IS SUBJECT TO OPERATIONAL AND SAFETY RISKS,
INCLUDING THE RISK OF PERSONAL INJURY TO EMPLOYEES AND OTHERS.
 
Providing environmental and waste management services, including operating
landfills, involves risks such as vehicular accidents and equipment defects,
malfunctions and failures. Additionally, there are risks associated with waste
mass instability and releases of hazardous materials or odors. There may also be
risks presented by the potential for subsurface chemical reactions causing
elevated landfill temperatures and increased production of leachate, landfill
gas and odors. Any of these risks could potentially result in injury or death of
employees and others, a need to shut down or reduce operation of facilities,
increased operating expense and exposure to liability for pollution and other
environmental damage, and property damage or destruction.
 
While we seek to minimize our exposure to such risks through comprehensive
training, compliance and response and recovery programs, as well as vehicle and
equipment maintenance programs, if we were to incur substantial liabilities in
excess of any applicable insurance, our business, results of operations and
financial condition could be adversely affected. Any such incidents could also
adversely impact our reputation and reduce the value of our brand. Additionally,
a major operational failure, even if suffered by a competitor, may bring
enhanced scrutiny and regulation of our industry, with a corresponding increase
in operating expense.
 

 
 
(ix)           INCREASES IN THE COSTS OF FUEL MAY REDUCE OUR OPERATING MARGINS.
 
The price and supply of fuel needed to run our collection vehicles is
unpredictable and fluctuates based on events outside our control, including
geopolitical developments, supply and demand for oil and gas, actions by OPEC
and other oil and gas producers, war and unrest in oil producing countries,
regional production patterns and environmental concerns.  Any significant price
escalations or reductions in the supply could increase our operating expenses or
interrupt or curtail our operations.  Failure to offset all or a portion of any
increased fuel costs through increased fees or charges would reduce our
operating margins.
 
(x)           CHANGES IN INTEREST RATES MAY AFFECT OUR PROFITABILITY.
 
Potential future acquisitions could require us to incur substantial additional
indebtedness in the future, which will increase our interest expense.  Further,
to the extent that these borrowings are subject to variable rates of interest,
increases in interest rates will increase our interest expense, which will
affect our profitability.  We bear exposure to, and are primarily affected by,
changes in LIBOR rates.  
 
(xi)           INCREASES IN THE COSTS OF DISPOSAL MAY REDUCE OUR OPERATING
MARGINS.
 
In 2015, we disposed of approximately 100% of the waste that we collect in
landfills operated by others, and, even with our recent acquisition of a
landfill, that rate may not decrease significantly in the immediate future.  We
may incur increases in disposal fees paid to third parties.  Failure to pass
these costs on to our customers may reduce our operating margins.  In December
2015, the Company purchased Eagle Ridge as part of its strategy to internalize a
majority of its volume.  As of April 2016, the Company has begun to move its
volume away from third party landfills.  Going forward, the Company may not
internalize all of its volume in its own landfill, which may limit the expected
savings it anticipated from the acquisition of Eagle Ridge.
 
(xii)           INCREASES IN THE COSTS OF LABOR MAY REDUCE OUR OPERATING
MARGINS.
 
We compete with other businesses in our markets for qualified employees.  A
shortage of qualified employees would require us to enhance our wage and
benefits packages to compete more effectively for employees or to hire more
expensive temporary employees.  Labor is our second largest operating cost, and
even relatively small increases in labor costs per employee could materially
affect our cost structure.  Failure to attract and retain qualified employees,
to control our labor costs, or to recover any increased labor costs through
increased prices we charge for our services or otherwise offset such increases
with cost savings in other areas may reduce our operating margins.
 

 
 
(xiii)           INCREASES IN COSTS OF INSURANCE WOULD REDUCE OUR OPERATING
MARGINS.
 
One of our largest operating costs is maintaining insurance coverage, including
general liability, automobile physical damage and liability, property,
employment practices, pollution, directors and officers, fiduciary, workers’
compensation and employer’s liability coverage, as well as umbrella liability
policies to provide excess coverage over the underlying limits contained in our
primary general liability, automobile liability and employer’s liability
policies.  Changes in our operating experience, such as an increase in accidents
or lawsuits or a catastrophic loss, could cause our insurance costs to increase
significantly or could cause us to be unable to obtain certain insurance.
Increases in insurance costs would reduce our operating margins.  Changes in our
industry and perceived risks in our business could have a similar effect.
 
 (xiv)           WE MAY NOT BE ABLE TO MAINTAIN SUFFICIENT INSURANCE COVERAGE TO
COVER THE RISKS ASSOCIATED WITH OUR OPERATIONS, WHICH COULD RESULT IN UNINSURED
LOSSES THAT WOULD ADVERSELY AFFECT OUR FINANCIAL CONDITION.
 
Integrated non-hazardous waste companies are exposed to a variety of risks that
are typically covered by insurance arrangements.  However, we may not be able to
maintain sufficient insurance coverage to cover the risks associated with our
operations for a variety of reasons.  Increases in insurance costs and changes
in the insurance markets may, given our resources, limit the coverage that we
are able to maintain or prevent us from insuring against certain risks.  Large
or unexpected losses may exceed our policy limits, adversely affecting our
results of operations, and may result in the termination or limitation of
coverage, exposing us to uninsured losses, thereby adversely affecting our
financial condition.
 
(xv)           OUR FAILURE TO REMAIN COMPETITIVE WITH OUR NUMEROUS COMPETITORS,
SOME OF WHOM HAVE GREATER RESOURCES, COULD ADVERSELY AFFECT OUR ABILITY TO
RETAIN EXISTING CUSTOMERS AND OBTAIN FUTURE BUSINESS.
 
Because our industry is highly competitive, we compete with large companies and
municipalities, many of whom have greater financial and operational
resources.  The non-hazardous solid waste collection and disposal industry
includes large national, publicly-traded waste management companies; regional,
publicly-held and privately-owned companies; and numerous small, local,
privately-owned companies.  Additionally, many counties and municipalities
operate their own waste collection and disposal facilities and have competitive
advantages not available to private enterprises. If we are unable to
successfully compete against our competitors, our ability to retain existing
customers and obtain future business could be adversely affected.
 
(xvi)           WE MAY LOSE CONTRACTS THROUGH COMPETITIVE BIDDING, EARLY
TERMINATION OR GOVERNMENTAL ACTION, OR WE MAY HAVE TO SUBSTANTIALLY LOWER PRICES
IN ORDER TO RETAIN CERTAIN CONTRACTS, ANY OF WHICH WOULD CAUSE OUR REVENUE TO
DECLINE.
 
We are parties to contracts with municipalities and other associations and
agencies.  Many of these contracts are or will be subject to competitive
bidding.  We may not be the successful bidder, or we may have to substantially
lower prices in order to be the successful bidder.  In addition, some of our
customers may terminate their contracts with us before the end of the contract
term.  If we were not able to replace revenue from contracts lost through
competitive bidding or early termination or from lowering prices or from the
renegotiation of existing contracts with other revenue within a reasonable time
period, our revenue could decline.
 
Municipalities may annex unincorporated areas within counties where we provide
collection services, and as a result, our customers in annexed areas may be
required to obtain service from competitors who have been franchised or
contracted by the annexing municipalities to provide those services.  Some of
the local jurisdictions in which we currently operate grant exclusive franchises
to collection and disposal companies, others may do so in the future, and we may
enter markets where franchises are granted by certain municipalities.  Unless we
are awarded a franchise by these municipalities, we will lose customers which
will cause our revenue to decline.
 

 
 
We are currently pursuing through a bidding process the renewal of an agreement
to which we are currently party, for the operation of a transfer station,
scheduled to expire in the fourth quarter of 2016. If we are not awarded renewal
of this agreement, we will be forced to utilize other transfer stations which
would cause our revenue to decline.
 
(xvii)           EFFORTS BY LABOR UNIONS TO ORGANIZE OUR EMPLOYEES COULD DIVERT
MANAGEMENT ATTENTION AND INCREASE OUR OPERATING EXPENSES.
 
We do not have any union representation in our operations.  Groups of employees
may seek union representation in the future, and the negotiation of collective
bargaining agreements could divert management attention and result in increased
operating expenses and lower net income.  If we are unable to negotiate
acceptable collective bargaining agreements, we might have to wait through
“cooling off” periods, which are often followed by union-initiated work
stoppages, including strikes.  Depending on the type and duration of these work
stoppages, our operating expenses could increase significantly.
 
(xviii)           POOR DECISIONS BY OUR REGIONAL AND LOCAL MANAGERS COULD RESULT
IN THE LOSS OF CUSTOMERS OR AN INCREASE IN COSTS, OR ADVERSELY AFFECT OUR
ABILITY TO OBTAIN FUTURE BUSINESS.
 
We manage our operations on a decentralized basis.  Therefore, regional and
local managers have the authority to make many decisions concerning their
operations without obtaining prior approval from executive officers.  Poor
decisions by regional or local managers could result in the loss of customers or
an increase in costs, or adversely affect our ability to obtain future business.
 
(xix)           WE ARE VULNERABLE TO FACTORS AFFECTING OUR LOCAL MARKETS, WHICH
COULD ADVERSELY AFFECT OUR STOCK PRICE RELATIVE TO OUR COMPETITORS.
 
Because the non-hazardous waste business is local in nature, our business in one
or more regions or local markets may be adversely affected by events and
economic conditions relating to those regions or markets even if the other
regions of the country are not affected.  As a result, our financial performance
may not compare favorably to our competitors with operations in other regions,
and our stock price could be adversely affected by our inability to compete
effectively with our competitors.
 
(xx)           SEASONAL FLUCTUATIONS WILL CAUSE OUR BUSINESS AND RESULTS OF
OPERATIONS TO VARY AMONG QUARTERS, WHICH COULD ADVERSELY AFFECT OUR STOCK PRICE.
 
Based on historic trends experienced by the businesses we have acquired, we
expect our operating results to vary seasonally, with revenue typically lowest
in the first quarter, higher in the second and third quarters, and again lower
in the fourth quarter.  This seasonality generally reflects the lower volume of
waste during the winter months.  Adverse weather conditions negatively affect
waste collection productivity, resulting in higher labor and operational
costs.  The general increase in precipitation during the winter months increases
the weight of collected waste, resulting in higher disposal costs, as costs are
often calculated on a per ton basis.  Because of these factors, we expect
operating income to be generally lower in the winter months.  As a result, our
operating results may be negatively affected by these variations.  Additionally,
severe weather during any time of the year can negatively affect the costs of
collection and disposal and may cause temporary suspensions of our collection
services.  Long periods of inclement weather may interfere with collection
operations and reduce the volume of waste generated by our customers.  Any of
these conditions can adversely affect our business and results of operations,
which could negatively affect our stock price.
 

 
 
(xxi)           WE ARE DEPENDENT ON OUR MANAGEMENT TEAM AND DEVELOPMENT AND
OPERATIONS PERSONNEL, AND THE LOSS OF ONE OR MORE KEY EMPLOYEES OR GROUPS COULD
HARM OUR BUSINESS AND PREVENT US FROM IMPLEMENTING OUR BUSINESS PLAN IN A TIMELY
MANNER.
 
Our success depends substantially upon the continued services of our executive
officers and other key members of management, particularly our chief executive
officer, Mr. Jeffrey S. Cosman. From time to time, there may be changes in our
executive management team resulting from the hiring or departure of executives.
Such changes in our executive management team may be disruptive to our business.
We are also substantially dependent on the continued service of our existing
development and operations personnel because of the complexity of our service
and technologies. We have an employment agreement with Mr. Cosman. We maintain
key person life insurance policy on Mr. Cosman. The loss of one or more of our
key employees or groups could seriously harm our business.
 
(xxii)           WE HAVE IDENTIFIED A LACK OF ADEQUATE SEGREGATION OF DUTIES AND
ABSENCE OF AN AUDIT COMMITTEE AS A MATERIAL WEAKNESS IN OUR INTERNAL CONTROLS,
WHICH COULD CAUSE STOCKHOLDERS AND PROSPECTIVE INVESTORS TO LOSE CONFIDENCE IN
THE RELIABILITY OF OUR FINANCIAL REPORTING.
 
We currently have limited segregation of duties among our officers and employees
with respect to the preparation and review of financial statements, which is a
material weakness in internal controls. If we fail to maintain an effective
system of internal controls, we may not be able to accurately report financial
results or prevent fraud. As a result, current and potential stockholders could
lose confidence in the company's financial reporting that could harm the trading
price of our shares, if a trading market does develop.
 
The company has identified limited segregation as a material weakness in the
company's internal controls. We intend to remedy this material weakness by
hiring additional employees and reallocating duties among employees, including
responsibilities for financial reporting, as soon as we have available
sufficient resources and personnel. However, until such time, this material
weakness will continue to exist.
 

 
 
(xxiii)           WE NEED ADDITIONAL CAPITAL TO DEVELOP OUR BUSINESS.
 
The development of our services will require the commitment of substantial
resources to implement our business plan. In addition, substantial expenditures
will be required to enable us to complete projects in the future.  Currently, we
have a credit agreement with Goldman Sachs Specialty Lending Group.  However, it
is likely we would need to seek additional financing through subsequent future
private or public offerings of our equity securities or through strategic
partnerships and other arrangements with corporate partners.
 
We cannot give you any assurance that any additional financing will be available
to us, or if available, will be on terms favorable to us.  The sale of
additional equity securities will result in dilution to our stockholders.  The
occurrence of indebtedness would result in increased debt service obligations
and could require us to agree to operating and financing covenants that would
restrict our operations. If adequate additional financing is not available on
acceptable terms, we may not be able to implement our business development plan
or continue our business operations.
 
(xxiv)           THE MARKET PRICE OF OUR COMMON STOCK IS LIKELY TO BE VOLATILE
AND COULD SUBJECT US TO LITIGATION.
 
The market price of our common stock has been and is likely to continue to be
subject to wide fluctuations. Factors affecting the market price of our common
stock include:
 
 
●  
variations in our operating results, earnings per share, cash flows from
operating activities, deferred revenue, and other financial metrics and
non-financial metrics, and how those results compare to analyst expectations;
 
 
 
 
●  
issuances of new stock which dilutes earnings per share;
 
 
 
 
●  
forward looking guidance to industry and financial analysts related to future
revenue and earnings per share;
 
 
 
 
●  
the net increases in the number of customers and paying subscriptions, either
independently or as compared with published expectations of industry, financial
or other analysts that cover our company;
 
 
 
 
●  
changes in the estimates of our operating results or changes in recommendations
by securities analysts that elect to follow our common stock;
 
 
 
 
●  
announcements of technological innovations, new services or service
enhancements, strategic alliances or significant agreements by us or by our
competitors;
 
 
 
 
●  
announcements by us or by our competitors of mergers or other strategic
acquisitions, or rumors of such transactions involving us or our competitors;
 
 
 
 
●  
announcements of customer additions and customer cancellations or delays in
customer purchases;
 
 
 
 
●  
recruitment or departure of key personnel; and
 
 
●  
trading activity by a limited number of stockholders who together beneficially
own a majority of our outstanding common stock.

 
In addition, if the stock market in general experiences uneven investor
confidence, the market price of our common stock could decline for reasons
unrelated to our business, operating results or financial condition. The market
price of our common stock might also decline in reaction to events that affect
other companies within, or outside, our industries even if these events do not
directly affect us. Some companies that have experienced volatility in the
trading price of their stock have been the subject of securities class action
litigation. If we are to become the subject of such litigation, it could result
in substantial costs and a diversion of management’s attention and resources.
 

 
 
(xxv)           THE OWNERSHIP BY OUR CHIEF EXECUTIVE OFFICER OF SERIES A
PREFERRED STOCK WILL LIKELY LIMIT YOUR ABILITY TO INFLUENCE CORPORATE MATTERS.
 
Mr. Jeffrey S. Cosman, our chief executive officer, is the beneficial owner of
100% of the outstanding shares of the Company’s Series A Preferred Stock. As a
result, our chief executive officer would have significant influence over most
matters that require approval by our stockholders, including the election of
directors and approval of significant corporate transactions, even if other
stockholders oppose them. In addition, Mr. Cosman beneficially owns
approximately 49% of our issued and outstanding common stock. This concentration
of ownership might also have the effect of delaying or preventing a change of
control of our company that other stockholders may view as beneficial.
 
(xxvi)           OUR COMMON STOCK IS CURRENTLY ELIGIBLE FOR QUOTATION ON THE
OTCQB OPERATED BY OTC MARKETS GROUP, INC. AND AN INVESTOR’S ABILITY TO TRADE OUR
COMMON STOCK MAY BE LIMITED BY TRADING VOLUME.
 
The trading volume in our common shares has been relatively limited.  A
consistently active trading market for our common stock may not develop on the
OTCQB.  The average daily trading volume in our common stock on the OTCQB as
of April 14, 2016 was limited or negligible. Accordingly, the ability of our
shareholders to sell their shares of our common stock may be extremely limited.
 
(xxvii)          WE ARE SUBJECT TO PENNY STOCK RULES WHICH WILL MAKE THE SHARES
OF OUR COMMON STOCK MORE DIFFICULT TO SELL.
 
We are currently subject to the SEC’s “penny stock” rules because our shares of
common stock sell below $5.00 per share.  Penny stocks generally are equity
securities with a price of less than $5.00 per share.  The penny stock rules
require broker-dealers to deliver a standardized risk disclosure document
prepared by the SEC which provides information about penny stocks and the nature
and level of risks in the penny stock market.  The broker-dealer must also
provide the customer with current bid and offer quotations for the penny stock,
the compensation of the broker-dealer and its salesperson, and monthly account
statements showing the market value of each penny stock held in the customer’s
account.  The bid and offer quotations, and the broker-dealer and salesperson
compensation information must be given to the customer orally or in writing
prior to completing the transaction and must be given to the customer in writing
before or with the customer’s confirmation.
 
In addition, the penny stock rules require that prior to a transaction the
broker dealer must make a special written determination that the penny stock is
a suitable investment for the purchaser and receive the purchaser’s written
agreement to the transaction.  The penny stock rules are burdensome and may
reduce purchases of any offerings and reduce the trading activity for shares of
our common stock.  As long as our shares of common stock are subject to the
penny stock rules, the holders of such shares of common stock may find it more
difficult to sell their securities.
 

 
 
(xxviii)          THERE MAY BE RESTRICTIONS ON YOUR ABILITY TO RESELL SHARES OF
COMMON STOCK UNDER RULE 144.
 
Currently, Rule 144 under the Securities Act permits the public resale of
securities under certain conditions after a six or twelve month holding period
by the seller, including requirements with respect to the manner of sale, sales
volume restrictions, filing requirements and a requirement that certain
information about the issuer is publicly available. At the time that
stockholders intend to resell their shares under Rule 144, there can be no
assurances that we will be subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or, if so,
current in our reporting requirements under the Exchange Act, in order for
stockholders to be eligible to rely on Rule 144 at such time. In addition to the
foregoing requirements of Rule 144 under the federal securities laws, the
various state securities laws may impose further restrictions on the ability of
a holder to sell or transfer the shares of Common Stock.
 
(xxix)           SALES OF OUR CURRENTLY ISSUED AND OUTSTANDING STOCK THAT HAS
BEEN REGISTERED OR MAY BECOME FREELY TRADABLE PURSUANT TO RULE 144 AND MAY
DILUTE THE MARKET FOR YOUR SHARES AND HAVE A DEPRESSIVE EFFECT ON THE PRICE OF
THE SHARES OF OUR COMMON STOCK
 
A substantial majority of our outstanding shares of common stock are “restricted
securities” within the meaning of Rule 144 under the Securities Act.  As
restricted shares, these shares may be resold only pursuant to an effective
registration statement or under the requirements of Rule 144 or other applicable
exemptions from registration under the Act and as required under applicable
state securities laws.  Rule 144 provides in essence that an Affiliate (as such
term is defined in Rule 144(a)(1)) of an issuer who has held restricted
securities for a period of at least six months (one year after filing Form 10
information with the SEC for shell companies and former shell companies) may,
under certain conditions, sell every three months, in brokerage transactions, a
number of shares that does not exceed the greater of 1% of a company’s
outstanding shares of common stock or the average weekly trading volume during
the four calendar weeks prior to the sale (the four calendar week rule does not
apply to companies quoted on the OTC Bulletin Board).  Rule 144 also permits,
under certain circumstances, the sale of securities, without any limitation, by
a person who is not an Affiliate of the Company and who has satisfied a one-year
holding period. Additionally, pursuant to a Registration Statement on Form S-1,
declared effective on July 7, 2016, the Company registered 1,191,774 shares of
common stock held by Here to Serve Holdings Corp. and all of such shares may be
freely traded. A sale under Rule 144 or under any other exemption from the Act,
if available, or pursuant to effective or subsequent registrations of our shares
of common stock, may have a depressive effect upon the price of our shares of
common stock in any active market that may develop.
 
(xxx)           YOU MAY EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST BECAUSE
OF THE FUTURE ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK AND BECAUSE OF
OUR PREFERRED STOCK AND OUTSTANDING WARRANTS.
 

 
 

In the future, we expect to issue our authorized but previously unissued equity
securities in connection with future financing, resulting in the dilution of the
ownership interests of our present stockholders.  We are currently authorized to
issue an aggregate of 80,000,000 shares of capital stock, which includes
4,928,829 shares of blank check preferred stock, par value $0.001, for which the
designations, rights and preferences may be established by the Board.
 
We may also issue additional shares of our common stock or other securities that
are convertible into or exercisable for common stock in connection with hiring
or retaining employees or consultants, future acquisitions, future sales of our
securities for capital raising purposes, or for other business purposes.  The
future issuance of any such additional shares of our common stock or other
securities may create downward pressure on the trading price of our common
stock.  There can be no assurance that we will not be required to issue
additional shares, warrants or other convertible securities in the future in
conjunction with hiring or retaining employees or consultants, future
acquisitions, future sales of our securities for capital raising purposes or for
other business purposes, including at a price (or exercise prices) below the
price at which shares of our common stock are trading.
 
There are currently 71,120 shares of Series B Preferred Stock outstanding, which
may be converted into Common Stock using the “Conversion Formula” set forth in
the Series B Preferred Stock Certificate of Designations, which is equal to the
Original Issue Price divided by 75% of the average closing bid price of the
Common Stock for the five (5) consecutive trading days ending on the trading day
of the receipt by the Company of the applicable notice of conversion.
 
In connection with the Credit Agreement the Company issued in favor of Goldman,
Sachs & Co. a Purchase Warrant for Common Shares, dated December 22, 2015 (the
“GS Warrant”).  The GS Warrant may be converted by the holder, at any time until
December 22, 2023, into the number of shares of Common Stock that, after giving
effect to conversion of the GS Warrant, is equal to a 6.5% ownership interest in
the Company calculated on a fully-diluted basis, pursuant to the terms and
conditions of the Warrant.
 
In connection with subscriptions pursuant to a private placement offering during
2016, the Company granted “true-up” rights with respect to subscription
agreements in the aggregate amount of $1,600,000,  with such agreements
providing that the Company shall issue additional shares of Common Stock in the
event that, prior to the first anniversary of such subscription agreement, an
investor sells all of the Common Stock purchased under such subscription
agreement and receives less than the full amount of the purchase price paid
under such subscription agreement.
 
In connection with subscriptions pursuant to a second private placement offering
during 2016, the Company issued warrants to purchase Common Stock (the “Private
Placement Warrants”). In the event that, for a six-month period beginning six
months from the date of such a subscription (subject to extension under certain
circumstances), one or more of such subscribers were to sell all shares of
Common Stock purchased by such subscriber pursuant to such offering and fail to
receive proceeds equal to or in excess of the aggregate purchase price paid by
such subscriber for such shares, such subscriber could exercise the Private
Placement Warrant, requiring the Company to, at its election, (i) issue to such
subscriber the number of shares of Common Stock equivalent to amount by which
such purchase price exceeds such sale proceeds, valued at the average closing
price for the Common Stock on the primary trading market on the three (3)
trading days preceding the date of exercise or (ii) redeem such shortfall amount
in cash. The Private Placement Warrants may be exercised more than once each, in
the event that sale proceeds, including shares issued pursuant to a Private
Placement Warrant, continue to fall short of the original purchase price and the
Company has not elected to redeem such Private Placement Warrant for cash.
 

 
 
(xxxi)           THERE MAY BE AN ADVERSE EFFECT OF THE ISSUANCE OF PREFERRED
STOCK.
 
Our Restated Certificate of Incorporation authorizes the issuance of 5,000,000
shares of preferred stock, of which, following filing of the Certificate of
Designations, 4,828,829 shares are available for issuance, with designations,
rights and preferences as determined from time to time by the Board of
Directors. As a result of the foregoing, the Board of Directors can issue,
without further shareholder approval, Preferred Stock with dividend,
liquidation, conversion, voting or other rights that could adversely affect the
voting power or other rights of the holders of Common Stock.  The issuance of
Preferred Stock could, under certain circumstances, discourage, delay or prevent
a change in control of the Company.
 
(xxxi)           ELIGIBLE HOLDERS OF COMMON STOCK MAY CHOOSE NOT TO PARTICIPATE
IN THE SECURITIES EXCHANGE, AND, AS A RESULT, MAY BE ABLE TO SELL STOCK AND, IF
APPLICABLE, RECEIVE ADDITIONAL SHARES BASED ON ADJUSTMENT FOR SHORFALL OF SUCH
PROCEEDS BELOW SUCH HOLDERS’ INVESTMENT, PRIOR TO THE DATE ON WHICH YOU ARE ABLE
TO CONVERT THE SHARES AND SELL THE SHARES OF COMMON STOCK INTO WHICH IT HAS
CONVERTED..
 
The holders of Common Stock who are eligible to participate in the Securities
Exchange, having invested approximately $2.3 million in the aggregate, have
rights to receive additional shares in the event that proceeds from the sale of
all of each such holder’s shares of Common Stock are less than such holder’s
investment amount. In the event that such holders choose not to participate in
the Securities Exchange, such holders may sell their Common Stock, and, if
applicable, additional shares issued to such holders to account for such
shortfall, prior to the date that the shares of Common Stock into which the
Shares purchased hereunder are convertible may be sold.  Such sales by such
other sellers could have an adverse effect on the price of the Company’s stock.
 
 
4.           Company Representations and Warranties.  The Company represents,
warrants and agrees with, Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation;
 
(b)           Authority; Enforceability.  This Agreement has been duly
authorized, executed and delivered by the Company and is the valid and binding
agreement of the Company, enforceable in accordance with their terms, except as
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, or principles of
equity.  The Company has full corporate power and authority necessary to enter
into and deliver this Agreement and to perform its obligations thereunder;
 
(c)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body having jurisdiction over the Company or of
any other person is required for the execution by the Company of this Agreement
and compliance and performance by the Company of its obligations hereunder,
including, without limitation, the issuance of the Shares;
 

 
 
(d)           No Violation or Conflict.  Neither the issuance of the Shares nor
the performance of the Company’s obligations under this Agreement will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (a) the charter
or bylaws of the Company or (b) any decree, judgment, order or determination
applicable to the Company of any court, governmental agency or body having
jurisdiction over the Company or over the properties or assets of the Company or
(c) any contract, agreement, instrument or undertaking to which the Company or
any subsidiary is a party; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Shares except in favor of Subscriber as described herein;
 
(e)           The Shares.  Upon issuance, the Shares:
 
(i)           shall be free and clear of any security interests, liens, claims
or other Encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;
 
(ii)           shall have been duly and validly issued, fully paid and
non-assessable; and
 
(iii)           will not subject the holders thereof to personal liability by
reason of being such holders;
 
(f)           Litigation.  There is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or investigation before or by any
court, governmental agency or body having jurisdiction over the Company
including, without limitation, any such that would effect the execution by the
Company or the complete and timely performance by the Company of its obligations
under this Agreement.
 
(g)           Full Disclosure.  No representation or warranty or other statement
made by the Company in this Agreement in connection with the contemplated
transactions contains any untrue statement of material fact or omits to state a
material fact necessary to make the representations and warranties set forth
herein, in light of the circumstances in which they were made, not misleading.
 
(h)           Use of Proceeds.  The Company will use the proceeds of the
Offering for capital expenditures.
 
5.           Adjustments.  It is the intention of the Company and Subscriber
that the Subscriber shall be able to sell (if Subscriber so elects, in
Subscriber’s sole and absolute discretion), pursuant to conversion into common
stock pursuant to the Certificate of Designations, the Shares, and generate net
proceeds (net of all brokerage commissions and other fees or charges payable by
Subscriber in connection with the sale thereof) from such sale equal to the
Purchase Price for a six-month reconciliation period beginning on the date that
is six months from the date hereof.  In the event that the sale proceeds for all
Shares are less than the Purchase Price, the Subscriber may be entitled receive
additional stock from the Company in accordance with the terms and conditions of
the Certificate of Designations.
 

 
 
6.           Broker’s Commission/Finder’s Fee.  The Company on the one hand, and
Subscriber on the other hand, agrees to indemnify the other against and hold the
other harmless from any all liabilities to anyone claiming brokerage commission
or similar fees on account of services purported to have been rendered on behalf
of the indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions, other than Garden
State Securities, to whom the Company agrees and acknowledges to pay broker’s
commissions in the form of (i) cash, in the amount equal to a 6.25% of the
Purchase Price and (ii) stock, in the amount equal to 1.75% of the number of the
shares of common stock into which such shares of Preferred Stock are convertible
pursuant to the Certificate of Designations. The Company represents that to the
best of its knowledge there are no other parties entitled to receive fees,
commissions, finder’s fees, due diligence fees or similar payments in connection
with the offering of the Shares.  Anything in this Agreement to the contrary
notwithstanding, each Subscriber is providing indemnification only for such
Subscriber’s own actions and not for any action of any other Subscriber.  The
liability of the Company and each Subscriber’s liability hereunder is several
and not joint.
 
7.           Covenants Regarding Indemnification.  Each party hereto agrees to
indemnify, hold harmless, reimburse and defend the other party and the other
party’s officers, directors, agents, counsel, affiliates, members, managers,
control persons, and principal shareholders, as applicable, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the indemnified party or any
such person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.
 
8.           Subscriber Covenant Regarding Lock-up.  Subscriber covenants that,
in the event that Subscriber is or becomes the owner of five (5%) percent or a
greater percentage of the issued and outstanding common stock of the Company,
Subscriber will execute and deliver a lock up agreement in connection with any
underwritten public offering of equity securities of the Company. Such lock-up
agreement will cover a period of three months, and will otherwise be in form and
substance reasonably required by the Company.  Subscriber agrees and
acknowledges that this covenant is a condition to the Company’s entering into
this Subscription Agreement and acceptance of Subscriber’s subscription
hereunder.
 

9.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth on the signature pages hereto or to such other address as such party shall
have specified most recently by written notice.  Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated on the signature page hereto (if delivered on a business day
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.
 

 
 
(b)           Entire Agreement; Assignment.  This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by both parties
hereto.  Neither the Company nor Subscriber has relied on any representations
not contained or referred to in this Agreement and the documents delivered
herewith.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
hereto against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the State of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.
 
(e)           Severability. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.  Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
(f)           Captions.  The captions of the various sections and paragraphs of
this Agreement have been inserted only for the purposes of convenience; such
captions are not a part of this Agreement and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Agreement.
 

 
 
 
RESIDENTS OF ALL STATES: THE SHARES OFFERED HEREBY HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE SHARES IS SUBJECT
TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
THE SHARES HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR
HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
 
SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT
 
 

 
 
Please acknowledge your acceptance of the foregoing Securities Purchase
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.
 
 
 
MERIDIAN WASTE SOLUTIONS, INC
a New York corporation
 
By:           ______________________________
Name: Jeffrey Cosman
Title:  Chief Executive Officer
 
Address:
 
 
 
Facsimile No.:                                _______________________
 
Dated: _____________, 2016
 



 
 
 
SUBSCRIBER
Name of Subscriber: ____________________________________
Address: _________________________________________
_________________________________________
Fax No.: ________________________________
Taxpayer ID# (if applicable): ________________
_________________________________________
(Signature)
By: _____________________________________
Dated: _____________, 2016
Aggregate Purchase Price:  ________________

 
 
 [Signature Page to Meridian Waste Solutions, Inc. Securities Purchase
Agreement]
 
 

 
 
Exhibit A
 
Series C Preferred Stock
Certificate of Designations
 
 
(see attached)
 
 
 
 
 
 

 
 
Exhibit B
 
Escrow Agreement
 
 
(see attached)
 
 
 
 
 